This opinion is subject to administrative correction before final disposition.




                               Before
                 STEPHENS, STARITA, DEERWESTER
                      Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                      Steven C. DOSSETT
     Cryptological Technician (Interpretive) Second Class (E-5),
                             U.S. Navy
                             Appellant

                             No. 202000271

                           Decided: 17 May 2021

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                              Melanie J. Mann

 Sentence adjudged 7 October 2020 by a general court-martial con-
 vened at Joint Base Pearl Harbor-Hickam, Hawaii, consisting of a
 military judge sitting alone. Sentence in the Entry of Judgment:
 reduction to E-1, confinement for 24 months, forfeiture of all pay and
 allowances, and a dishonorable discharge.

                             For Appellant:
                Captain Jeremiah J. Sullivan, JAGC, USN

                               For Appellee:
                            Brian K. Keller, Esq.
              United States v. Dossett, NMCCA No. 202000271
                            Opinion of the Court

                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Uniform Code of Military Justice arts. 59, 66, 10 U.S.C.
§§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.




                                      2